Citation Nr: 0925820	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the Veteran's income is excessive for Department of 
Veterans Affairs (VA) improved pension benefits.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the VA 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The maximum annual rate of improved pension for a veteran 
with one dependent was $14,313, effective December 1, 2006.

2. The Veteran's annual countable income as of February 7, 
2007, exceeded the pertinent maximum annual rate.


CONCLUSION OF LAW

The Veteran's income for the annual year commencing February 
7, 2007, is excessive for VA improved pension benefits. 38 
U.S.C.A. § 1503 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  Similarly, in this 
case, the claimant's income is excessive and all pertinent 
income information is of record.  There would be no purpose 
served in remanding this case for any additional 
notification.  The case involves applying the Veteran's 
annual income to the income rate.  As such, no further action 
is required pursuant to the VCAA. 


Pension

The Board notes that improved pension provides for maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient minus any 
excepted unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
in the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273.  

For the purpose of computing income for improved pension, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271(a).  Income from Social Security 
Administration (SSA) and retirement income are not 
specifically excludable under 38 C.F.R. § 3.272, and, 
therefore, are properly considered as income for computing 
the Veteran's improved pension benefits for the annualization 
period in which it was received.  

However, 38 C.F.R. § 3.272 provides that a portion of 
unreimbursed medical expenses may be deducted.  The pertinent 
regulation provides that there will be excluded from the 
amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.

An estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate, or after the end of the 12- 
month annualization period upon receipt of an eligibility 
verification report.  In regard to a veteran's income, 
unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) they were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
they were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) they were or will be in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

The maximum annual rate of improved pension for a veteran 
with one dependent was $14,313, effective December 1, 2006. 
38 C.F.R. § 3.23.  

In order for medical expenses to be deducted, they must 
exceed 5 percent of the maximum annual pension rate or $715 
during the pertinent year in question.

The Veteran applied for VA pension benefits in February 2007.  
His annual family income for himself and his spouse is 
derived from SSA benefits and retirement income.  His annual 
income from SSA is $17,610.  His annual income from 
retirement, as reported by him is $9,492 ($791 multiplied by 
12).  The annual income totaled $27,102.

The Veteran also has medical expenses.  The Veteran submitted 
various medical forms.  The total amount paid by the Veteran, 
including a $650 expense he referenced in June 2007 
correspondence, totaled $2,434.76.  Thus, he had medical 
expenses exceeding 5 percent of the maximum annual pension 
rate.  However, even after deducting the applicable amount of 
medical expenses, the Veteran's total family income 
considerably exceeded the maximum annual rate of improved 
pension for a veteran with one dependent of $14,313.  Thus, 
his family income was well above the statutory limit for VA 
improved pension benefits.

The Veteran has asserted that certain expenses are unfairly 
not deducted from his annual income, such as utility costs 
and banks loans.  Unfortunately, VA law and regulations do 
not provide for these types of expenses to be deducted from 
countable income.  Accordingly, the Veteran's income is 
excessive for VA improved pension benefits.


ORDER

The Veteran's income is excessive for VA improved pension 
benefits, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


